                                                Entered on Docket
                                                November 28, 2018
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335             The following constitutes the order of the Court.
     San Francisco, CA 94104                 Signed: November 28, 2018
 3   Tel: 415-672-5991
     Fax: 415-680-1712
 4   gkleiner@rinconlawllp.com
                                             _________________________________________________
                                             M. Elaine Hammond
 5                                           U.S. Bankruptcy Judge
     Counsel for
 6   KARI BOWYER,
     Trustee in Bankruptcy
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re                                                Case No. 17-50794 MEH
                                                          Chapter 7
12           SERGIO ROLDAN                                Hon. M. Elaine Hammond
13           aka SERGIO RAFAEL ROLDAN
                                                          ORDER AUTHORIZING:
             AND                                          (1) COMPROMISE OF CONTROVERSY
14           ADRIANA M BUENAVENTURA                       CONCERNING REAL PROPERTY; (2)
             aka ADRIANA MARIA LONDONO,                   COMPENSATION TO SPECIAL
15                                                        COUNSEL; AND (3) PAYMENT OF POST-
                                                          PETITION INSURANCE PREMIUMS
16                  Debtors.
17

18           The Court having reviewed and considered: (i) Motion to: (1) Compromise Controversy

19   Concerning Real Property; (2) Compensate Special Counsel; and (3) Pay Post-Petition Insurance

20   Premiums (“Motion”) (Docket 31) filed by Kari Bowyer, Chapter 7 Trustee (“Trustee”) of the

21   above-captioned Debtors; (ii) the Trustee’s request for order approving the Motion; and (iii) the

22   declaration of Gregg S. Kleiner in support thereof, notice of the Motion being adequate and proper

23   under the circumstances and good cause appearing therefor

24           IT IS HEREBY ORDERED THAT:

25           1.     The Motion is approved in all respects and in accordance with the terms of this Order.

26           2.     The Trustee is authorized to:

27           (i) enter into an Agreement to Settle Disputes (“Agreement”), an authentic copy of which is

28           attached as Exhibit A (Docket 31-2) to the Declaration of Kari Bowyer in Support of Motion;


Case: 17-50794     Doc# 35     Filed: 11/28/18      Entered: 11/28/18 17:44:36       Page 1 of 3        1
 1        (ii) deliver $105,000 from the settlement proceeds in payment of the lien asserted by

 2        Debtors’ pre-petition counsel, Rossi, Hamerslough, Reischl & Chuck;

 3        (iii) compensate from the settlement proceeds, her special counsel, Law Office of Todd

 4        Rothbard, the amount of $2,400 in fees and up to $589.26 in costs;

 5        (iv) pay post-petition insurance premiums, as detailed in the Motion, for the real property

 6        commonly referred to as 1050 Ortega Circle, Gilroy, California; and

 7        (v) take any further actions necessary, including the execution of documents, to consummate

 8        the Agreement.

 9                                    *** END OF ORDER ***

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794   Doc# 35    Filed: 11/28/18     Entered: 11/28/18 17:44:36      Page 2 of 3        2
 1                                 *** COURT SERVICE LIST ***

 2   No Court service required.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794     Doc# 35    Filed: 11/28/18   Entered: 11/28/18 17:44:36   Page 3 of 3
